DETAILED ACTION

This action is in response to applicant’s amendment filed on 06/01/2021.  Claims 1-2, 4, 6, 7, 8, 11, 13, 14, 17, 18 and 20 are still pending in the present application. This Action is made FINAL. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 6, 7, 10, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN-201710459592.7, English Translation: Han (US 2020/0120547, hereinafter, Han) in view of 3GPP TSG-RAN WG2 #100 (IDS submitted 9/5/2020, hereinafter 3GPP) and further in view Palenius (US 2016/0360537).
Referring to claim 1, Han discloses a method for wireless communication (Abstract, FIG. 1-3 and par. 4, “A cell reselection method includes generating, by a radio access network device, cell reselection information,”), comprising:
obtaining, by a terminal device, a mobility control parameter (Par. 7, “sending, by the radio access network device, the cell reselection information to a terminal device, where the cell reselection information is used by the terminal device to perform cell reselection”, “generating, by a radio access network device, cell reselection information, where the cell reselection information includes an identifier of at least one carrier frequency and an identifier of a network slice supported by each of the at least one carrier frequency; and sending, by the radio access network device, the cell reselection information to a terminal device”. Note that the network device sends to the terminal device the cell reselection information, thus the terminal device obtains the cell reselection information. Further, note that the cell reselection parameter includes a parameter as an identifier of at least one carrier frequency and a  as an identifier of a network slice, thus, the cell reselection information is equivalent to the mobility control parameter. See also Par. 14 and 17) for performing cell reselection in an inactive state (Par. 100, 85, 4, “when performing cell reselection based on the cell reselection information, the terminal device in the idle state or the inactive state may perform cell reselection based on the network slice supported by the terminal device and the network slice supported by each carrier frequency”, “When the terminal device in the idle state or the inactive state performs cell reselection, the terminal device reselects, based on the cell reselection information”. Note that the cell reselection information is used by the terminal when the terminal performs cell reselection in inactive or idle state. Further, note that the claim language does not explicitly state the terminal device actually uses the control parameter. The phrase, “for performing cell reselection does not positively assert that terminal actually performs the reselection.  Han clearly shows that the resection information (equivalent to reselection parameter) is used in the cell reselection by the terminal in inactive state),
wherein obtaining, by a terminal device, a mobility control parameter for performing cell reselection in an inactive state comprises: receiving, by the terminal device, a radio resource control (RRC) connection release message sent by the network device (Par. 14, “the radio access network device adds the cell reselection information to the RRC connection release message”. Par. 23, 24, “device receives the cell reselection information sent by the radio access network device by using the RRC connection release message”), 
and the RRC connection release message carries the mobility control parameter and  obtaining, by the terminal device, the mobility control parameter configured for the inactive state from the RRC connection release message (Han, Par. 14, 24, 36, 48, 100, “the radio access network device adds the cell reselection information to the RRC connection release message”, “the terminal device receives the cell reselection information sent by the radio access network device by using the RRC connection release message”. Par. 100, “performing cell reselection based on the cell reselection information”. Note that the 
Han is not relied on for disclosing wherein the RRC connection release message is used to instruct the terminal device to enter the inactive state, and the RRC connection release message.
In an analogous art, 3GPP discloses wherein the RRC connection release message is used to instruct the terminal device to enter the inactive state (Page 4, lines 4-6, “For connected to INACTIVE RRC transition, the RRC Connection Release kind of message . . . can include . . . suspension/inactivation indication”. Also page 4, lines 11, “the UE . . . transits to RRC_INACTIVE”.  Note that the network sends an indication to become inactive to the UE and the UE transits to inactive state. Thus, the indication serves as instruction to the UE to enter inactive state). 3GPP further discloses wherein the additional features of obtaining, by a terminal device, a mobility control parameter for performing cell reselection in an inactive state comprises: receiving, by the terminal device, a radio resource control (RRC) connection release message sent by the network device (FIG. 3, note in figure 3 that the arrow show transmission from the network to the UE. Further, the arrow represents receiving by UE the “kind of RRCConnectionRelease” message, which reads on RRC connection Release message. Also see page 4, lines 2-3, “a RRC Connection Release kind of message is used and is sent”), and the RRC connection release message carries the mobility control parameter (Page. 4, lines 4-5, “the RRC Connection Release kind of message includes . . . mobility control information”. Note that mobility control information is equivalent to claimed mobility control parameter); and obtaining, by the terminal device, the mobility control parameter configured for the inactive state from the RRC connection release message (Page 4, lines 4-5, “RRC Connection Release kind of message”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Han by incorporating the teachings of 3GPP such that 
The above combination is not relied on for wherein the mobility control parameter comprises at least one of following parameters: 
a decision parameter of a mobile state of the terminal device, and a scaling parameter of each parameter of the mobile state of the terminal device;
wherein the decision parameter of the mobile state of the terminal device comprises: a time
window T-CRmax for indicating that the terminal device enters a medium-speed or high-speed
mobile state decision, a cell reselection number threshold NCR_H for indicating the high-speed
mobile state decision, a cell reselection number threshold NCR_M for indicating a medium-speed
mobile state decision, or a time window TCRmaxHvst for indicating that the terminal device leaves
the medium-speed or high-speed mobile state decision, and
wherein the scaling parameter is a scaling factor used in cell selection and reselection.
In an analogous art, Palenious disclose: wherein the mobility control parameter comprises at least one of following parameters: 
a decision parameter of a mobile state of the terminal device, and a scaling parameter of each parameter of the mobile state of the terminal device, wherein the decision parameter of the mobile state of the terminal device comprises: a time window TCRmax for indicating that the terminal device enters a medium-speed or high-speed mobile state decision, a cell reselection number threshold NCR_H for CR_M for indicating a medium-speed mobile state decision, or a time window TCRmaxHvst for indicating that the terminal device leaves the medium-speed or high-speed mobile state decision (at least Par. 57, “Speed dependent scaling of reselection parameters … used whereby the UE counts reselections during a configurable time period”. 
Note that based on broad interpretation, the prior art needs to teach only one of the parameters in this case, scaling parameter.  
The prior art’s Speed dependent scaling of reselection parameter is equivalent to scaling parameter. Therefore, from the two parameters “decision parameter” and “scaling parameter” only the scaling parameter is considered in the rejection because of alternative claim language “one of the following”.
Thus, the limitations: “wherein the decision parameter of the mobile state of the terminal device comprises: a time window TCRmax for indicating that the terminal device enters a medium-speed or high-speed mobile state decision, a cell reselection number threshold NCR_H for indicating the high-speed mobile state decision, a cell reselection number threshold NCR_M for indicating a medium-speed mobile state decision, or a time window TCRmaxHvst for indicating that the terminal device leaves the medium-speed or high-speed mobile state decision” do not carry patentable weight because of the alternative claim language format); and
wherein the scaling parameter is a scaling factor used in cell selection and reselection (Par. 57, Note that since the claim language has alternative language format “one of the following: “decision parameter” and “scaling parameter”, and the rejection is based on the alternative language “scaling factor”, therefore, the rejection is applied on the details of the scaling factor and wherein the scaling parameter is a scaling factor used in cell selection and reselection. The details of decision parameter is not given weight in the rejection. Now, with regards to “wherein the scaling parameter is a scaling factor used in cell selection and reselection”, paragraph 57 discloses “Speed dependent scaling of reselection parameters may be used whereby the UE counts reselections during a configurable time period. . . Based on this determination, the UE may determine that it is in a medium or high mobility state ” and Par. 58 lines 1-4, “When a UE determines that it is in a high mobility state, the UE may apply scaling factors to some of the reselection parameters”, and lines 4-6, “scaling factors 0.25, 0.5, 0.75, or 1.0 may be applied”.  Additionally, Par. 61 provides further details. However, the disclosures of Par. 57 and 58 is sufficient to read on the limitation “wherein the scaling parameter is a scaling factor used in cell selection and reselection”.)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the teachings of Palenius such that scaling parameter are used as the criteria for cell reselection, because these parameters informs the device terminal perform cell selection when it is most efficient, therefore, preventing ping-pong effect and also preventing unnecessary cell selection when the terminal is at a very fast speed. Therefore, providing an efficient cell selection scheme. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 4, the combination of Han/3GPP/Palenius discloses the method according to claim 1, wherein obtaining, by the terminal device, a mobility control parameter for recovering a radio resource control (RRC) connection in the inactive state, comprises:
obtaining, by the terminal device, the mobility control parameter from a system broadcast message (Han, Par. 8, “the radio access network device may send the cell reselection information to the terminal device in the following manner :  broadcasting the cell reselection information to the terminal device”. Par. 16, “broadcasting the cell reselection information to the terminal device; or broadcasting, by the radio access network device, the cell reselection information to the terminal device through a broadcast channel”).
indication or a release cause value for instructing the terminal device to enter the inactive state (3GPP, Page 4, lines 5-7, “RRC Release . . . message includes . . . cause information . . . and optionally (c) . . . indication ”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the teachings of 3GPP such that the device terminal receives cause information and/or inactivation indication, because such information would instruct the device terminal to comply with the instructions for cell reselection. Additionally, such control signals are used to inform the terminal of the rules and other information for smooth and efficient cell reselection. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 7, Han discloses a terminal device (FIG. 5, “terminal device 50”, Abstract, FIG. 1-3 and par. 167, and Par. 4, “A cell reselection method includes generating, by a radio access network device, cell reselection information”), comprising:
a memory, a processor (FIG. 5, Par. 167, “processor 501, a memory 502”);
an input interface and an output interface (FIG. 5, Par. 167, “processor 501, the memory 502, and the transceiver 503”, “network interface”, Par. 168, 172, “network interface”, “interface 504 is configured to perform data communication between the radio access network device 50 and another device. The network interface 504 may be a wired interface or a wireless interface”. Note that the network interface provides inbound data and outbound data between the terminal and the network, thus, it reads on the input and output interfaces. Alternatively, the transceiver provides transmitting interface and receiving interface, thus, it could also be read on the input and out interfaces), 
wherein the memory, the processor, the input interface, and the output interface are connected by a bus system (FIG. 5 and Par. 167 , 168, 172 and 170, “The processor 501, the memory 502, and the 
obtain a mobility control parameter (Par. 7, “sending, by the radio access network device, the cell reselection information to a terminal device, where the cell reselection information is used by the terminal device to perform cell reselection”, “generating, by a radio access network device, cell reselection information, where the cell reselection information includes an identifier of at least one carrier frequency and an identifier of a network slice supported by each of the at least one carrier frequency; and sending, by the radio access network device, the cell reselection information to a terminal device”. Note that the network device sends to the terminal device the cell reselection information, thus the terminal device obtains the cell reselection information. Further, note that the cell reselection parameter includes a parameter as an identifier of at least one carrier frequency and a parameter as an identifier of a network slice, thus, the cell reselection information is equivalent to the mobility control parameter. See also Par. 14 and 17) for performing cell reselection in an inactive state (Par. 100, 85, 4, “when performing cell reselection based on the cell reselection information, the terminal device in the idle state or the inactive state may perform cell reselection based on the network slice supported by the terminal device and the network slice supported by each carrier frequency”, “When the terminal device in the idle state or the inactive state performs cell reselection, the terminal device reselects, based on the cell reselection information”. Note that the cell reselection information is used by the terminal when the terminal performs cell reselection in inactive or idle state. Further, note that the claim language does not explicitly state the terminal device actually uses the control parameter. The phrase, “for performing cell reselection does not positively assert that terminal actually performs the reselection.  Han clearly shows that the resection information (equivalent to reselection parameter) is used in the cell adds the cell reselection information to the RRC connection release message”. Par. 23, 24, “device receives the cell reselection information sent by the radio access network device by using the RRC connection release message”), and 
the RRC connection release message carries the mobility control parameter and  obtaining, by the terminal device, the mobility control parameter configured for the inactive state from the RRC connection release message (Han, Par. 14, 24, 36, 48, 100, “the radio access network device adds the cell reselection information to the RRC connection release message”, “the terminal device receives the cell reselection information sent by the radio access network device by using the RRC connection release message”. Par. 100, “performing cell reselection based on the cell reselection information”. Note that the RRC connection Release message is used to carry the cell reselection information, which reads on RRC connection release message carries the mobility control parameter. Further note that terminal uses the cell reselection information for reselecting a cell in inactive state as disclosed in paragraph 100). 
Han is not relied on for disclosing: Han is not relied on for disclosing wherein the RRC connection release message is used to instruct the terminal device to enter the inactive state, and the RRC connection release message
In an analogous art, 3GPP discloses wherein the RRC connection release message is used to instruct the terminal device to enter the inactive state (Page 4, lines 4-6, “For connected to INACTIVE RRC transition, the RRC Connection Release kind of message . . . can include . . . suspension/inactivation indication”. Also page 4, lines 11, “the UE . . . transits to RRC_INACTIVE”.  Note that the network sends an indication to become inactive to the UE and the UE transits to inactive state. Thus, the indication serves as instruction to the UE to enter inactive state).
radio resource control (RRC) connection release message sent by the network device (FIG. 3, note in figure 3 that the arrow show transmission from the network to the UE. Further, the arrow represents receiving by UE the “kind of RRCConnectionRelease” message, which reads on RRC connection Release message. Also see page 4, lines 2-3, “a RRC Connection Release kind of message is used and is sent”), and the RRC connection release message carries the mobility control parameter (Page. 4, lines 4-5, “the RRC Connection Release kind of message includes . . . mobility control information”. Note that mobility control information is equivalent to claimed mobility control parameter); and obtaining, by the terminal device, the mobility control parameter configured for the inactive state from the RRC connection release message (Page 4, lines 4-5, “RRC Connection Release kind of message”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Han by incorporating the teachings of 3GPP such that the device terminal receives RRC connection release message that includes instructions for  the terminal device to enter the inactive state because the RRC connection Release is the most common way of transmitting instructions during RRC signaling. Additionally, the RRC connection release message is specifically for the instructions to the UE to release connection or to enter inactive state, thus, it would be efficient to sending instruction to enter inactive state in RRC signaling that is specifically made for such instructions. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
The above combination is not relied on for wherein the mobility control parameter comprises at least one of following parameters: 
a decision parameter of a mobile state of the terminal device, and a scaling parameter of each parameter of the mobile state of the terminal device;

window T-CRmax for indicating that the terminal device enters a medium-speed or high-speed
mobile state decision, a cell reselection number threshold NCR_H for indicating the high-speed
mobile state decision, a cell reselection number threshold NCR_M for indicating a medium-speed
mobile state decision, or a time window TCRmaxHvst for indicating that the terminal device leaves
the medium-speed or high-speed mobile state decision, and
wherein the scaling parameter is a scaling factor used in cell selection and reselection.
In an analogous art, Palenious disclose: wherein the mobility control parameter comprises at least one of following parameters: 
a decision parameter of a mobile state of the terminal device, and a scaling parameter of each parameter of the mobile state of the terminal device, wherein the decision parameter of the mobile state of the terminal device comprises: a time window TCRmax for indicating that the terminal device enters a medium-speed or high-speed mobile state decision, a cell reselection number threshold NCR_H for indicating the high-speed mobile state decision, a cell reselection number threshold NCR_M for indicating a medium-speed mobile state decision, or a time window TCRmaxHvst for indicating that the terminal device leaves the medium-speed or high-speed mobile state decision (at least Par. 57, “Speed dependent scaling of reselection parameters … used whereby the UE counts reselections during a configurable time period”. 
Note that based on broad interpretation, the prior art needs to teach only one of the parameters in this case, scaling parameter.  
The prior art’s Speed dependent scaling of reselection parameter is equivalent to scaling parameter. Therefore, from the two parameters “decision parameter” and “scaling parameter” only the scaling parameter is considered in the rejection because of alternative claim language “one of the following”.
decision parameter of the mobile state of the terminal device comprises: a time window TCRmax for indicating that the terminal device enters a medium-speed or high-speed mobile state decision, a cell reselection number threshold NCR_H for indicating the high-speed mobile state decision, a cell reselection number threshold NCR_M for indicating a medium-speed mobile state decision, or a time window TCRmaxHvst for indicating that the terminal device leaves the medium-speed or high-speed mobile state decision” do not carry patentable weight because of the alternative claim language format); and
wherein the scaling parameter is a scaling factor used in cell selection and reselection (Par. 57, Note that since the claim language has alternative language format “one of the following: “decision parameter” and “scaling parameter”, and the rejection is based on the alternative language “scaling factor”, therefore, the rejection is applied on the details of the scaling factor and wherein the scaling parameter is a scaling factor used in cell selection and reselection. The details of decision parameter is not given weight in the rejection. Now, with regards to “wherein the scaling parameter is a scaling factor used in cell selection and reselection”, paragraph 57 discloses “Speed dependent scaling of reselection parameters may be used whereby the UE counts reselections during a configurable time period. . . Based on this determination, the UE may determine that it is in a medium or high mobility state ” and Par. 58 lines 1-4, “When a UE determines that it is in a high mobility state, the UE may apply scaling factors to some of the reselection parameters”, and lines 4-6, “scaling factors 0.25, 0.5, 0.75, or 1.0 may be applied”.  Additionally, Par. 61 provides further details. However, the disclosures of Par. 57 and 58 is sufficient to read on the limitation “wherein the scaling parameter is a scaling factor used in cell selection and reselection”.)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the teachings of Palenius such that scaling parameter are used as the criteria for cell reselection, because these parameters informs the 
Dependent claim 10 recites features analogous to the features of claim 4, thus, it is rejected for the same reasons as set forth above.
Dependent claim 13 recites features analogous to the features of claim 6, thus, it is rejected for the same reasons as set forth above.
Referring to claim 14, Han discloses a network device (FIG. 4, “Radio Access Network Device”, Abstract, FIG. 1-3 and par. 4, “A cell reselection method includes generating, by a radio access network device, cell reselection information,”), comprising:
a memory, a processor (Fig. 4 and Par. 146, 147, “network device 40 includes a processor 401, a memory 402”);
an input interface and an output interface (FIG. 4, Par. 146, 147, 72, “the radio access network device 40 may further include a network interface 404”, “network device 40 includes a processor 401, a memory 402, and a transceiver 403”. Note that the network device 404 receives inbound data and sends outbound data, thus, it reads on the input and output interface. Further, the transceiver receives input and transmit output, thus, it also could be equivalent to input interface and output interface ),
wherein the memory, the processor, the input interface, and the output interface are connected by a bus system (FIG. 4 and Par. 146, 147, “As shown in FIG. 4, the radio access network device 40 includes a processor 401, a memory 402, and a transceiver 403. The processor 401, the memory 402, and the transceiver 403 may be connected by using a bus”, note that transceiver receives input and transmit output, thus, it is equivalent to input interface and output interface. Further, note that as shown in FIG. 
the memory is for storing instructions, and the processor is for executing the instructions stored in the memory to: configure, for a terminal device, a mobility control parameter for an inactive state (Par. 7, “sending, by the radio access network device, the cell reselection information to a terminal device, where the cell reselection information is used by the terminal device to perform cell reselection”, “generating, by a radio access network device, cell reselection information, where the cell reselection information includes an identifier of at least one carrier frequency and an identifier of a network slice supported by each of the at least one carrier frequency; and sending, by the radio access network device, the cell reselection information to a terminal device”. Note that the network device sends to the terminal device the cell reselection information, thus the terminal device obtains the cell reselection information. Further, note that the cell reselection parameter includes a parameter as an identifier of at least one carrier frequency and a parameter as an identifier of a network slice, thus, the cell reselection information is equivalent to the mobility control parameter. Also See also Par. 14 and 17. Not the network device generates the cell reselection information, where the cell reselection information includes an identifier of at least one carrier frequency and an identifier of a network slice. Thus, the network device configures the cell reselection information (which reads on the mobility control parameter) for the terminal); and send the mobility control parameter for the inactive state to the terminal device through radio resource control (RRC) dedicated signaling or a system broadcast message, wherein the RRC dedicated signaling is an RRC connection release message (Han, Par. 14, 24, 36, 48, 100, “the radio access network device adds the cell reselection information to the RRC connection release message”, “the terminal device receives the cell reselection information sent by the radio access network device by using the RRC connection release message”. Par. 100, “performing cell reselection based on the cell reselection information”. Note that the RRC connection Release message is used to carry the cell reselection 
Han is not relied on for disclosing the RRC connection release message is used to instruct the terminal device to enter the inactive state. 
In an analogous art, 3GPP discloses the RRC connection release message is used to instruct the terminal device to enter the inactive state (Page 4, lines 4-6, “For connected to INACTIVE RRC transition, the RRC Connection Release kind of message . . . can include . . . suspension/inactivation indication”. Also page 4, lines 11, “the UE . . . transits to RRC_INACTIVE”.  Note that the network sends an indication to become inactive to the UE and the UE transits to inactive state. Thus, the indication serves as instruction to the UE to enter inactive state. Also see “the RRC Connection Release kind of message includes . . . mobility control information”. Note that mobility control information is equivalent to claimed mobility control parameter).
3GPP also teaches sending the mobility control parameter for the inactive state to the terminal device through radio resource control (RRC) dedicated signaling or a system broadcast message (FIG. 3, note in figure 3 that the arrow show transmission from the network to the UE. Further, the arrow represents receiving by UE the “kind of RRCConnectionRelease” message, which reads on RRC connection Release message. Also see page 4, lines 2-3, “a RRC Connection Release kind of message is used and is sent”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Han by incorporating the teachings of 3GPP such that the device terminal receives RRC connection release message that includes instructions for  the terminal device to enter the inactive state because the RRC connection Release is the most common way of transmitting instructions during RRC signaling. Additionally, the RRC connection release message is specifically for the instructions to the UE to release connection or to enter inactive state, thus, it would 
The above combination is not relied on for wherein the mobility control parameter comprises at least one of following parameters: 
a decision parameter of a mobile state of the terminal device, and a scaling parameter of each parameter of the mobile state of the terminal device;
wherein the decision parameter of the mobile state of the terminal device comprises: a time
window T-CRmax for indicating that the terminal device enters a medium-speed or high-speed
mobile state decision, a cell reselection number threshold NCR_H for indicating the high-speed
mobile state decision, a cell reselection number threshold NCR_M for indicating a medium-speed
mobile state decision, or a time window TCRmaxHvst for indicating that the terminal device leaves
the medium-speed or high-speed mobile state decision, and
wherein the scaling parameter is a scaling factor used in cell selection and reselection.
In an analogous art, Palenious disclose: wherein the mobility control parameter comprises at least one of following parameters: 
a decision parameter of a mobile state of the terminal device, and a scaling parameter of each parameter of the mobile state of the terminal device, wherein the decision parameter of the mobile state of the terminal device comprises: a time window TCRmax for indicating that the terminal device enters a medium-speed or high-speed mobile state decision, a cell reselection number threshold NCR_H for indicating the high-speed mobile state decision, a cell reselection number threshold NCR_M for indicating a medium-speed mobile state decision, or a time window TCRmaxHvst for indicating that the terminal device leaves the medium-speed or high-speed mobile state decision (at least Par. 57, “Speed dependent scaling of reselection parameters … used whereby the UE counts reselections during a configurable time period”. 

The prior art’s Speed dependent scaling of reselection parameter is equivalent to scaling parameter. Therefore, from the two parameters “decision parameter” and “scaling parameter” only the scaling parameter is considered in the rejection because of alternative claim language “one of the following”.
Thus, the limitations: “wherein the decision parameter of the mobile state of the terminal device comprises: a time window TCRmax for indicating that the terminal device enters a medium-speed or high-speed mobile state decision, a cell reselection number threshold NCR_H for indicating the high-speed mobile state decision, a cell reselection number threshold NCR_M for indicating a medium-speed mobile state decision, or a time window TCRmaxHvst for indicating that the terminal device leaves the medium-speed or high-speed mobile state decision” do not carry patentable weight because of the alternative claim language format); and
wherein the scaling parameter is a scaling factor used in cell selection and reselection (Par. 57, Note that since the claim language has alternative language format “one of the following: “decision parameter” and “scaling parameter”, and the rejection is based on the alternative language “scaling factor”, therefore, the rejection is applied on the details of the scaling factor and wherein the scaling parameter is a scaling factor used in cell selection and reselection. The details of decision parameter is not given weight in the rejection. Now, with regards to “wherein the scaling parameter is a scaling factor used in cell selection and reselection”, paragraph 57 discloses “Speed dependent scaling of reselection parameters may be used whereby the UE counts reselections during a configurable time period. . . Based on this determination, the UE may determine that it is in a medium or high mobility state ” and Par. 58 lines 1-4, “When a UE determines that it is in a high mobility state, the UE may apply scaling factors to some of the reselection parameters”, and lines 4-6, “scaling factors 0.25, 0.5, 0.75, or 1.0 may be applied”.  Additionally, Par. 61 provides further details. However, the disclosures of Par. 57 and 58 is sufficient to read on the limitation “wherein the scaling parameter is a scaling factor used in cell selection and reselection”.)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the teachings of Palenius such that scaling parameter are used as the criteria for cell reselection, because these parameters informs the device terminal perform cell selection when it is most efficient, therefore, preventing ping-pong effect and also preventing unnecessary cell selection when the terminal is at a very fast speed. Therefore, providing an efficient cell selection scheme. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Dependent claim 20 recites features analogous to the features of claim 6, thus, it is rejected for the same reasons as set forth above.
Response to Arguments
Applicant’s arguments submitted 06/01/2021 have been fully considered but they are not persuasive.

With regards to claim 1, applicant argues that Palenius does not disclose the features, “obtaining, by the terminal device, the mobility control parameter configured for the inactive state from the RRC connection release message, and wherein the mobility control parameter comprises at least one of following parameters: a decision parameter of a mobile state of the terminal device, and a scaling parameter of each parameter of the mobile state of the terminal device,  wherein the decision parameter of the mobile state of the terminal device comprises: a time window Tcurmx for indicating that the terminal device enters a medium-speed or high-speed mobile state decision, a cell reselection number threshold Ncr h for indicating the high-speed mobile state decision, a cell reselection number threshold Ncr m for indicating a medium-speed mobile state decision, or a time window TrRmaxHvst for indicating that the terminal device leaves the medium-speed or high-speed mobile state decision, and wherein the scaling parameter is a scaling factor used in cell selection and reselection” found in claims 1, 7 and 14.



Examiner Response:
Examiner respectively disagrees with the above arguments and asserts that during patent examination, the claims are given the broadest reasonable interpretation. See MPEP   § 2111 - § 2116.01 for case law pertinent to claim analysis. A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The following table simplifies the claim limitations and their corresponding interpretation 

Claims limitations:
control parameter comprises at least one of following parameters: 
a decision parameter of a mobile state of the terminal device, and a scaling parameter of each parameter of the mobile state of the terminal device;









Here, disclosure of only one of the alternatives can satisfy the limitation either of the:

(1) : a decision parameter of a mobile state of the terminal device, 

Or (2): a scaling parameter of each parameter of the mobile state of the terminal device.

Note that the limitation “at least one of following parameters” allow alternative claim language interpretation and only one of alternative is sufficient to be disclosed by prior art.

In this case, a scaling parameter of each parameter of the mobile state of the terminal device.


The prior art’s “Speed dependent scaling of reselection parameter” is equivalent to the claimed limitation “scaling parameter”.

Thus, all the decision parameter of the mobile state  of the terminal does not have to be disclosed by the prior art. Also, all the details of “decision parameter of the mobile state of the terminal device” is not required to be disclosed by the prior art. therefore, the following limitation are not required to be disclosed by the prior art: 






In the above the decision parameter is given patentable weight because, it is the alternative language. Applicant need to change the “at least one the following” to “at least the following two”

The claim language:
wherein the scaling parameter is a scaling factor used in cell selection and reselection 

Prior art and interpretation:

Par. 57 lines 1-3 discloses “Speed dependent scaling of reselection parameter”.
The prior art’s “Speed dependent scaling of reselection parameter” is equivalent to the claimed limitation “scaling parameter”.


Palenious describes in Par. 57 that 

Speed dependent scaling of reselection parameter is used whereby the UE counts reselections during a time period 

 and determines if the number of reselections is greater than a specifying a maximum number of cell changes to enter Medium-mobility state, or specifying a maximum number of cell reselections to enter High-mobility state. 
Based on this determination, the UE may determine that it is in a medium or high mobility state. 

From above, the UE determines if it has a high speed, medium or low. 
Palenious refers to the this determining of the speed of UE as the “Speed dependent scaling of reselection parameter”.
 

Then based on the speed of the UE or (based on the Speed dependent scaling of reselection parameter) the UE determine cell selection or reselection. 


In paragraph 58, it is described that the “Speed dependent scaling of reselection parameters” is a Qhyst , TreselectionEUTRA, , TreselectionUTRA TreselectionGERA or TreselectionCDMA _ lxRTT.

Any of the of the Qhyst , TreselectionEUTRA, , TreselectionUTRA TreselectionGERA or TreselectionCDMA _ lxRTT is thus, a cell reselection scaling parameter that determines how frequent the cell selection/reselection should happen based on the RAT type. 
For EUTRAN, the scaling parameter is TreselectionUTRA which time for reselection in  UTRA, while for CDMA, the scaling parameter is TreselectionCDMA,When the UE is in CDMA RAT.
Therefore, the speed dependent scaling parameter is a scaling factor used in cell selection and reselection dependent on the speed of the UE.



Since the decision parameter is an alternative language is not given patentable weight, therefore, “wherein the decision parameter of the mobile state of the terminal device comprises: a time window T-CRmax for indicating that the terminal device enters a medium-speed or high-speed mobile state decision, 
a cell reselection number threshold NCR_H for indicating the high-speed mobile state decision, a cell reselection number threshold NCR_M for indicating a medium-speed mobile state decision, or  a time window TCRmaxHvst for indicating that the terminal device leaves the medium-speed or high-speed mobile state decision” is also the alternative claim language and not given patentable weight.
Further, applicant’s specification in Paragraph 45 describes scaling parameter:
 	“The scaling parameter is some of the secondary parameters used in the cell selection and reselection parameters, and in fact, it is a value. Each parameter of the mobile state of the mobile device may be multiplied by a scaling factor and then used in the decision of cell selection or reselection to reduce the impact of moving speed on the mobile performance of the mobile device”, Which is similar to the 


Applicant further argues that:

“Palenius discloses: [0057] Speed dependent scaling of reselection parameters may be used whereby the UE counts reselections during a configurable time period . . .

[0058] When a UE determines that it is in a high mobility state, the UE may apply scaling factors to some of the reselection parameters including Qhyst, TreselectionEUTRA, TreselectionUTRA TreselectionGERA and TreselectionCDMA _ lxRTT . Scaling Factors 0.25, 0.5, 0.75, or 1.0 may be applied. . . .
 Par 61 discloses: [0061] In addition, only a limited set of RRC parameters can be scaled, since the functionality is to apply a scaling factor of 0.25, 0.5, 0.75, or 1.0 to an existing parameter. There are many other parameters which could potentially be improved/optimized for high speed operation. . . .

As can be seen from the above, Palenius discloses applying scaling factors to some of the reselections parameters whereby the UE counts reselections during a configurable time period, and lists some feasible values of the scaling factor.”
 
Examiner Response:

Examiner respectively disagrees with the above arguments and asserts that during patent examination, the claims are given the broadest reasonable interpretation. See MPEP   § 2111 - § 2116.01 for case law pertinent to claim analysis. A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability. Although the claims are interpreted in light of the specification, limitations In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regards to applicant’s arguments on the specific values for the scaling Factors 0.25, 0.5, 0.75, or 1.0,  examiner asserts that 
Palenious, Par. 58, describes “When a UE determines that it is in a high mobility state, the UE may apply scaling factors to some of the reselection parameters including Qhyst, TreselectionEUTRA, TreselectionUTRA TreselectionGERA and TreselectionCDMA _ lxRTT . Scaling Factors 0.25, 0.5, 0.75, or 1.0 may be applied”.  
Based on this paragraph the cell, the reselection speed dependent scaling factors, or scaling parameter or scaling factor can have values of 0.25, 0.5, 0.75, or 1.0.  Although, the claimed limitations are broader and not claim specific scaling factor values or scaling parameter values, these values are some examples of scaling parameters that determine cell resection decision. One skilled in the art would be able to determine, e.g., when the UE speed is within a low speed range (e.g., below 30 kilometer per hour), the scaling factor for Treselection may be set to 1.0. The scaling factor for Treselection may be set to 0.75 when the UE speed is within a range of 30-60 km per hour. Similarly, the scaling factor for Treselection may be set to 0.5 when the UE speed is within a range of 60-130 km per hour. The scaling factor for Treselection may be set to 0.25 when the UE speed is higher than 130 km per hour. 
Accordingly, the scaling Factors 0.25, 0.5, 0.75, or 1.0, would read on the claimed scaling parameter as well. 


Applicant further argues the following:

However, Palenius involves the reselection operation in the idle state in LTE per paragraphs [0005], [0006] and [0051] of Palenius (reproduced below). [0005] There are basically two kinds of mobility scenarios in LTE (Long Term Evolution) in a RRC (Radio Resource Control) state:

In contrast, the method of the present application involves the inactive state. Indeed, Palenius fails to teach any decision parameter or any scaling parameter used for cell reselection in an inactive state, and it is unclear how Palenius’s teachings could be applied to the inactive state without significant modification based on hindsight knowledge gleaned from the present specification (in particular, due to the differences in mobility requirements). See MPEP § 2145; Gore v. Garlock, 721 F.2d 1540, 1552 (Fed. Cir. 1983)(stating that there must be a legitimate rationale to take the steps the examiner proposes—without using the claim as a “frame” to employ “individual naked parts of separate prior art references ... as a mosaic to recreate a facsimile of the claimed invention.”).
To the extent that the Office believes that such a modification is possible from a technical standpoint (especially without hindsight reconstruction and/or additional, significant modification of the prior art references), the Applicant respectfully requests that the Office provide a more detailed explanation.

Examiner Response:
Examiner respectively disagrees with the above arguments and asserts that during patent examination, the claims are given the broadest reasonable interpretation. See MPEP   § 2111 - § 2116.01 for case law pertinent to claim analysis. A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regards to applicant’s arguments on the specific values for the scaling Factors 0.25, 0.5, 0.75, or 1.0, examiner asserts that Palenious, Par. 58, describes “When a UE determines that it is in a high mobility state, the UE may apply scaling factors to some of the reselection parameters including Qhyst, TreselectionEUTRA, TreselectionUTRA TreselectionGERA and TreselectionCDMA _ lxRTT . Scaling Factors 0.25, 0.5, 0.75, or 1.0 may be applied”.  
reselection may be set to 1.0. The scaling factor for Treselection may be set to 0.75 when the UE speed is within a range of 30-60 km per hour. Similarly, the scaling factor for Treselection may be set to 0.5 when the UE speed is within a range of 60-130 km per hour. The scaling factor for Treselection may be set to 0.25 when the UE speed is higher than 130 km per hour. 
Accordingly, the scaling Factors 0.25, 0.5, 0.75, or 1.0, would read on the claimed scaling parameter as well. 
With regards to applicant’s arguments that Palenious’s scaling factors are in inactive state, examiner respectfully asserts that applicant is attacking reference Palenious individually.  MPEP section 2145 section IV under “ARGUING AGAINST REFERENCES INDIVIDUALLY” states that “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant is reminded that Han is used in the rejection to show that the UE obtains reselection parameter for performing cell reselection in an inactive state (see Par. 100, 85, 4, “when performing cell reselection based on the cell reselection information, the terminal device in the idle state or the inactive state may perform cell reselection).
	Further, Han clearly describes that the reselection parameter can be performed in idle state or inactive state. Thus, Han’s reselection parameter can be performed in both. Therefore, Palenious’ reselection parameter (or scaling factor) can be combined with Han’s teachings. One skilled in the art 
Further, one skilled in the art would recognize the Palenious’ UE obtaining scaling parameter in idle state does not constitute that the UE in inactive state does not or cannot receive the important parameters  for cell reselection. Both inactive state and idle state are NON-CONNECTED modes of the UE. One skilled in the art would be able to recognize that the parameters in speed dependent scaling parameter (equivalents of scaling parameter) would be usable for inactive state UEs also.  Further, Palenious does not include any indication or statement that the parameters are only for idle state UEs. 
Second, the inactive state and the idle state are both non-connected modes, one skilled in the art would recognize that the parameters required for cell reselection for a UE to perform cell reselection would be the parameters for non-connected UE. Both idle state and inactive state are NON-Connected modes of the UE. Thus, one skilled in the art would be able to use the teachings of Palenious and consequently obtain the Speed dependent scaling of reselection parameters (equivalents of scaling parameter) to an inactive UE to control cell reselections.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 	The claim language does not mention anywhere the “5G” technology. 5G networks and technologies are based on 3G and 4G. Therefore, one skilled in the art would be able to combine the references as claimed and the combination would be predictable.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary references; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. 
Therefore, based on the facts evidenced applied references and knowledge of the one the ordinary skill in the art, one skilled in the art would have recognized (1) all the claims elements were found in the prior art, although not necessarily in the same reference, (2) one of the ordinary skill in the art would have combined the findings in the format claimed, and in combination, each element merely performs the same function as it does separately and (3) one of the ordinary skill in the art would have recognized that the results of the combination were predictable. 

	Applicant further argues the following:

Moreover, the present application involves 5G environment techniques, and proposes a more detailed solution for mobile control when the UE enters the INACTIVE state. It is improper to simply deny inventiveness of the present application based on 3 GPP standard of LTE as such technologies fundamentally differ.

 Examiner Response:
Examiner respectively disagrees with the above arguments and asserts that the features upon which the applicant relies (e.g., 5G environment or 5G) are not cited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification See in re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	First, the claim language does not indicate 5G anywhere in the claims. Second, one skilled in the art recognizes that the cell reselection and obtaining of parameters for cell reselection of Han and Palenious would be applied and used for 3G, 4G, 5G and LTE networks.  Further, Applicant’s invention could also apply to other 3GPP network architectures.  
If applicant desires or insists that the invention is specifically for 5G networks, then applicant needs to amend the claim language and incorporate such language into the claims.  
	Further, 5G is built on 3G, 4G networks, thus, the principals of 3G and 4G would be applied to 5G networks. 


Applicant argues the following:

In addition, para. [0045] of the specification of the present application explains that: 
. . . The decision parameter of the mobile state of the terminal device may be, for example, a time window TCRmax for indicating that the terminal device enters the medium-speed or high-speed mobile state decision, or a cell reselection number threshold NCR H for indicating the high-speed mobile state decision, or a cell reselection number threshold NCRM for indicating the medium-speed mobile state decision, or a time window TCRmaxHyst for indicating that the terminal device leaves the medium-speed or high-speed mobile state decision. The scaling parameter is some of the secondary parameters used in the cell selection and reselection parameters, and in fact, it is a value.
Each parameter of the mobile state of the mobile device may be multiplied by a scaling factor and then used in the decision of cell selection or reselection to reduce the impact of moving speed on the mobile performance of the mobile device. The frequency-based cell reselection priority parameter refers to an absolute priority between different frequencies, and is a parameter needing to be considered by the terminal device when performing cell selection and re selection. Para. [0047] of the specification of the present application further recites that “by configuring the specific mobility control parameter for the terminal device in the RRC inactive state, the mobility control of the terminal device can be more accurate.”

Examiner Response:
Examiner respectively disagrees with the above arguments. It is noted that the features upon which the applicant relies are not cited in the rejected claims.  Although the claims are interpreted See in re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, examiner suggests to insert those details from the specification into the claims. Further, the specification, Par. 45, states the word “may” for describing the parameters. Thus, based on a broad interpretation, the prior art’s teachings read on the claim language. 
Applicant needs to change the limitation “at least one of following parameter” to: “ following two parameters” at the end of line 12 of claim 1. Further, all the “or” limitations need to be removed or changed to “and” from line 22-27 if applicant wishes that the examiner considers the alternative limitation. 

Applicant argues the following:

It is further submitted that the last 3GPP standard before the earliest effective filing date of the present application, does not provide any indication of mobile control parameters in the inactive state. Additionally, the possible access mode and scenario of UE in the inactive state directed by the presently claimed mobile control parameters differ from those in the idle state. The Applicant emphasizes that in the RRC inactive state, the terminal is in a “sleep” state to conserve power, but still retains part of RAN context (security context, UE capability information, etc.) and always maintains the connection with the network, and can quickly transfer from the RRC inactive state to the RRC Connected state through the message similar to paging. Consequently, mobile control mode of the UE from the 4G idle state is inapplicable to the present application. Therefore, Palenius does not make up for the above-identified deficiencies of Han and 3GPP. Accordingly, the combination of cited references does not teach the previously presented independent claims and their respective dependents. Removal of the rejections under 35 U.S.C. § 103 is respectfully requested.

Examiner Response:
Examiner respectively disagrees with the above arguments. Applicant’s mere allegation without providing clear evidence is not persuasive. Firstly, it is not clear what the applicant refers to by stating the last 3GPP standard. The applied prior art references all meet the effective filing date of the claimed invention. Further, Han clearly shows providing of mobile control parameters in the inactive state. See Par. 100, 85, 4, “when performing cell reselection based on the cell reselection information, the terminal device in the idle state or the inactive state may perform cell reselection based on the network slice supported by the terminal device and the network slice supported by each carrier frequency”, “When the terminal device in the idle state or the inactive state performs cell reselection, the terminal device reselects, based on the cell reselection information”
Further, with regards to “Consequently, mobile control mode of the UE from the 4G idle state is inapplicable to the present application. Han, 3GPP and Zhang do not make up for the above-identified deficiencies of ETSI. Therefore, the combination of cited references does not teach the previously presented independent claims and their respective dependents. Removal of the rejections under 35 U.S.C. § 103 is respectfully requested”, examiner respectfully disagrees. 
Examiner respectively disagrees with the above arguments and asserts that during patent examination, the claims are given the broadest reasonable interpretation. See MPEP   § 2111 - § 2116.01 for case law pertinent to claim analysis. A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of-proof standard, giving each term in the claim its broadest reasonable construction, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Based on a broad interpretation, the claims invention can be applied to 4G RAT. Further, 5G is based on 4G principles, thus, it would make sense and it would be obvious to use the already proven 4G technologies, parameters and ideas for 5G networks in order to save time and preventing re-inventing the wheel. 
Once again, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary references; nor is it that the claimed invention must 
Therefore, based on the facts evidenced applied references and knowledge of the one the ordinary skill in the art, one skilled in the art would have recognized (1) all the claims elements were found in the prior art, although not necessarily in the same reference, (2) one of the ordinary skill in the art would have combined the findings in the format claimed, and in combination, each element merely performs the same function as it does separately and (3) one of the ordinary skill in the art would have recognized that the results of the combination were predictable. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Mach (US 20130295951) discloses speed dependent scaling for mobility parameters in user equipment (UE). In a cellular wireless network, a UE may execute mobility procedures (e.g., cell reselection, cell handover) to switch a connection from one base station to another base station as the UE travels across cell boundaries. Depending on the speed of the UE, the mobility parameters can be scaled up or scaled down to optimize, maximize, or otherwise increase mobility performance of the UE. In this disclosure, reference to a speed of a UE refers to the speed that a UE moves through space. For example, the mobility parameters such as cell reselection timer and cell reselection hysteresis value may be adjusted based on different UE speeds to increase a cell-reselection success ratio. For another example, 

Examiner attempted to contact the applicant to discuss claim amendments, however, it did not result in an allowance. Applicant is invited to contact the examiner to discuss claim amendments in order to place claims in condition for allowance and thereby expedite prosecution.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                       

/FRED A CASCA/Primary Examiner, Art Unit 2644